      Case 1:21-cv-00960-MHC-CCB Document 1 Filed 03/08/21 Page 1 of 6




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION


JOSEPH TERRY,                )
                             )
     Plaintiff,              )
                             )                     CIVIL ACTION NO:
v.                           )                     CV-2021
                             )                     JURY DEMAND
AVIATION INSTITUTE OF        )
MAINTENANCE, ATLANTA CAMPUS, )
owned by TECHNICAL EDUCATION )
SERVICES, INC.,              )
                             )
     Defendant.              )


                               COMPLAINT
I.    JURISDICTION

      1.    The jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§1331,

1343(4), 2201 and 2202 and the Act of Congress known as the Civil Rights Act of

1964, as amended by the Civil Rights Act of 1991, 42 U.S.C. §2000e et seq., and 42

U.S.C. §1981. The jurisdiction of this Court is invoked to secure protection of and

redress deprivation of rights secured by 42 §2000e et seq. and 42 U.S.C. §1981

providing for injunctive and other relief against race discrimination in employment.




                                         1
       Case 1:21-cv-00960-MHC-CCB Document 1 Filed 03/08/21 Page 2 of 6




       2.    Plaintiff filed his race discrimination suit within 180 days of the

discriminatory treatment and ninety (90) days from the receipt of his right-to-sue

letter from the EEOC.

       3.    Plaintiff’s claims that fall under Section 1981 do not require the filing

of an EEOC charge.

II.    PARTIES

       4.    Plaintiff, Joseph Terry, is an African-American citizen of the United

States and a resident of Duluth, Georgia. Plaintiff was employed by Defendant at

its campus located in Atlanta, Georgia.

       5.    Defendant Aviation Institute of Maintenance, Atlanta Campus, owned

by Technical Education Services, Inc. is a Corporation doing business in Georgia,

and is an entity subject to suit under 42 U.S.C. §2000e et seq. and 42 U.S.C. §1981.

Defendant employs at least fifteen (15) persons.

       6.    Aviation Institute of Maintenance, Atlanta Campus (AIM) is owned by

Technical Education Services, Inc. (TES), which has its principal office located in

Virginia Beach, VA. Plaintiff was employed by AIM at the Atlanta Campus.

III.   CAUSES OF ACTION - RACE DISCRIMINATION

       7.    Plaintiff re-alleges and incorporates by reference paragraphs 1-6 with

the same force and effect as if fully set out in specific detail hereinbelow.

                                           2
      Case 1:21-cv-00960-MHC-CCB Document 1 Filed 03/08/21 Page 3 of 6




      8.       Plaintiff has been discriminated against because of his race regarding

layoff/termination and other adverse terms and conditions of employment.

      9.       Plaintiff began his employment with AIM as a Welding Instructor in

October 2018, specifically on October 15, 2018.

      10.      The Caucasian Administrators at AIM, specifically, Brian Terry, HR;

Chris Kraft, Coordinator; Edward Peck, DOE; and Ben Sidney treated Caucasian

faculty members more favorably than African-American faculty members.

      11.      For example, Caucasian faculty went to lunch with the Caucasian

Administrators; however, African American faculty were never invited.

      12.      When a student was disruptive or violent with Caucasian faculty, that

student was suspended or expelled. When Plaintiff filed a report on a violent

Caucasian student, the student was permitted to return to class.

      13.      In late December 2019/early 2020, a Caucasian instructor was hired to

work nights.

      14.      Plaintiff was laid off/terminated from his employment on April 3, 2020

for allegedly not enough work due to COVID19 and that his position was being

eliminated, which was not true.

      15.      The Caucasian instructor, who was working nights and hired only

months before Plaintiff’s layoff, was pulled to perform Plaintiff’s day-time job

                                           3
         Case 1:21-cv-00960-MHC-CCB Document 1 Filed 03/08/21 Page 4 of 6




duties and responsibilities.      The Caucasian had only been employed for

approximately 4 months and was not laid off. Plaintiff had been employed for two

years.

         16.   Defendant’s proffered reasons for Plaintiff’s discriminatory treatment

were pretext for race discrimination.

         17.   Plaintiff seeks to redress the wrongs alleged herein and this suit for

back-pay plus interest, an injunctive and declaratory judgment is his only means of

securing adequate relief. Plaintiff is now suffering and will continue to suffer

irreparable injury from Defendant’s unlawful policies and practices as set forth

herein unless enjoined by this Court.

IV.      PRAYER FOR RELIEF

         WHEREFORE, Plaintiff respectfully prays that this Court assume jurisdiction

of this action and after trial:

         1.    Issue a declaratory judgment that the employment policies, practices,

procedures, conditions, and customs of Defendant are violative of the rights of

Plaintiff as secured by 42 U.S.C. §2000e et seq. and 42 U.S.C. §1981.

         2.    Grant Plaintiff a permanent injunction enjoining Defendant, its agents,

successors, employees, attorneys, and those acting in concert with Defendant and at




                                           4
      Case 1:21-cv-00960-MHC-CCB Document 1 Filed 03/08/21 Page 5 of 6




Defendant’s request from continuing to violate 42 U.S.C. §2000e et seq. and 42

U.S.C. §1981.

      3.        Enter an order requiring Defendant to make Plaintiff whole by

awarding him reinstatement/the position and pay he would have had occupied in the

absence of race discrimination, back-pay (plus interest), front-pay, punitive and

compensatory damages and/or nominal damages, declaratory and injunctive relief,

and benefits.

      4.        Plaintiff further prays for such other relief and benefits as the cause of

justice may require, including but not limited to, an award of costs, attorney’s fees,

and expenses.


                                          Respectfully submitted,


                                          /s/ William Gregory Dobson, Esq.
                                          William Gregory Dobson
                                          Georgia Bar No. 237770
                                          LOBER & DOBSON, LLC
                                          1040 Fort Stephenson Road
                                          Lookout Mountain, Georgia 30750
                                          Telephone: (478) 745-7700
                                          Telefacsimile: (478) 745-4888
                                          wgd@lddlawyers.com

                                          /s/ A. Danielle McBride, Esq.
                                          A. Danielle McBride
                                          Georgia Bar No. 800824
                                          LOBER & DOBSON, LLC
                                             5
     Case 1:21-cv-00960-MHC-CCB Document 1 Filed 03/08/21 Page 6 of 6




                                     830 Mulberry Street, Suite 201
                                     Macon, Georgia 31201
                                     Telephone: (478) 745-7700
                                     Telefacsimile: (478) 745-4888
                                     admcbride@lddlawyers.com

OF COUNSEL:

Gregory O. Wiggins (pro hac vice to be filed)
WIGGINS, CHILDS, PANTAZIS,
      FISHER & GOLDFARB, L.L.C.
The Kress Building
301 19th Street North
Birmingham, Alabama 35203
(205) 314-0500
(205) 254-1500 (fax)


           PLAINTIFF DEMANDS A TRIAL BY JURY ON ALL
                        TRIABLE ISSUES.

                                     /s/ William Gregory Dobson, Esq.
                                     OF COUNSEL


DEFENDANT’S ADDRESS:

Aviation Institute of Maintenance, Atlanta Campus
      Owned by Technical Education Services, Inc.
c/o Benjamin Sitton, Reg. Agent
2025 Satellite Pointe
Duluth, Georgia 30096




                                        6
